             Case 4:20-cv-07810-JSW Document 57-5 Filed 12/11/20 Page 1 of 3




 1   JOHN R. READ (DC Bar #419373)
     john.read@usdoj.gov
 2   MEAGAN BELLSHAW (CA Bar #257875)
 3   meagan.bellshaw@usdoj.gov
     CORY BRADER LEUCHTEN (NY Bar # 5118732)
 4   cory.leuchten@usdoj.gov
     SARAH H. LICHT (DC Bar #1021541)
 5   sarah.licht@usdoj.gov
 6   United States Department of Justice, Antitrust Division
     450 Fifth Street, NW, Suite 4000
 7   Washington, DC 20530
     Telephone: (202) 598-2307
 8
     Facsimile: (202) 514-7308
 9
     Attorneys for Plaintiff United States of America
10
11
12                              UNITED STATES DISTRICT COURT

13                           NORTHERN DISTRICT OF CALIFORNIA

14                                       OAKLAND DIVISION

15
      UNITED STATES OF AMERICA                                 Case No.: 4:20-cv-07810-JSW
16
                             Plaintiff
17                                                             DECLARATION OF CORY
                     v.
                                                               BRADER LEUCHTEN
18
19    VISA INC. AND PLAID INC.,                                Judge: Hon. Jeffrey S. White

20
                             Defendants.
21
22
23
24
25
26
27
28


                                                                               BRADER LEUCHTEN DECL.
                                                                                Case No. 4:20-cv-07810-JSW
              Case 4:20-cv-07810-JSW Document 57-5 Filed 12/11/20 Page 2 of 3




 1           I, Cory Brader Leuchten, hereby declare as follows:
 2           A.      I am an attorney employed by the Antitrust Division of the U.S. Department of
 3   Justice, counsel to Plaintiff United States. I make this declaration of personal, firsthand
 4   knowledge and could and would testify competently hereto.
 5           B.      Visa Inc. (“Visa”) and Plaid Inc. (“Plaid”) notified the United States about their
 6   proposed merger and filed paperwork under the Hart-Scott-Rodino Act (“HSR”) on January 24,
 7   2020, triggering a thirty-day waiting period during which the United States would review their
 8   transaction to identify potential antitrust concerns. On February 24, Visa pulled its initial HSR
 9   filing and, on February 26, 2020, Visa refiled it, extending the waiting period for an additional
10   thirty days.
11           C.      On March 27, 2020, the United States issued Visa and Plaid a Request for
12   Additional Information and Documents (the “Second Request”) pursuant to its authority under
13   Section 7(A)(e) of the Clayton Act. Among other things, the Second Request required Visa to
14   produce certain non-privileged materials—including documents and data—designed to inform
15   the United States’ enforcement recommendation on whether the proposed acquisition would
16   violate the antitrust laws.
17           D.      On May 15, 2020, after several weeks of active negotiations through which all
18   parties made concessions, Visa, Plaid, and the United States entered into an omnibus agreement
19   governing the scope of materials that Visa and Plaid would provide pursuant to Second Request
20   and the timing by which Visa and Plaid would provide them (the “Timing Agreement”). 1
21           E.      The Timing Agreement contemplated Visa concluding its obligations under the
22   Second Request on June 30, 2020—approximately three months (96 days) after issuance of the
23   Second Request—so long as Visa met specified deadlines for the production of non-privileged
24   documents and data. Visa failed to meet those deadlines, thus extending the investigation.
25           F.      The United States granted accommodations limiting the scope of Visa’s collection
26   and production obligations in light of the ongoing COVID-19 pandemic, including limiting
27   document collection to particular custodians and time periods, limiting the production of
28
     1
             Exhibit A to Bellshaw Decl. Dkt. 043-1.
                                                                                BRADER LEUCHTEN DECL.
                                                                                 Case No. 4:20-cv-07810-JSW
                                                       1
             Case 4:20-cv-07810-JSW Document 57-5 Filed 12/11/20 Page 3 of 3




 1   responsive text messages to select custodians, permitting Visa to not produce responsive hard
 2   copy files, and other targeted modifications intended to reduce Visa’s burden.
 3          G.      On or around July 1, 2020, Visa informed the Division of its intent to delay its
 4   certification of compliance with the Second Request until July 17, 2020. Upon review of Visa’s
 5   production history, however, the United States determined that Visa had missed 13 interim
 6   deadlines agreed to in the Timing Agreement, thereby further delaying Visa’s certification date.
 7          H.      Visa ultimately completed its obligations and complied with the Second Request
 8   on August 5, 2020, nearly 36 days after Visa’s initial goal of June 30, 2020.
 9          I.      The Timing Agreement also established mutual obligations relating to the
10   scheduling of executive depositions. Section III(A) of the Timing Agreement required the
11   United States to identify deponents 14 days after Visa certified compliance with the Second
12   Request. The United States identified its list of deponents on August 11, 2020, nine days before
13   the deadline, and agreed that Visa’s executives could appear by video conference from their
14   remote locations due to the ongoing COVID-19 pandemic. Visa did not propose dates for those
15   depositions until August 20, 2020. Visa did not make the final executive available for a
16   deposition until October 20, 2020, 71 days after the United States identified its initial list of
17   executives.
18          I declare under penalty of perjury under the laws of the United States of America that the
19   foregoing is true and correct to the best of my knowledge.
20          Executed on the 11th day of December, 2020 in Washington, DC.
21
22
23                                                          Cory Brader Leuchten
                                                            Trial Attorney
24                                                          Department of Justice
                                                            Antitrust Division
25
26
27
28

                                                                                 BRADER LEUCHTEN DECL.
                                                                                  Case No. 4:20-cv-07810-JSW
                                                       2
